Title: To James Madison from Samuel Wyllys Pomeroy, 25 February 1822
From: Pomeroy, Samuel Wyllys
To: Madison, James


                
                    Sir
                    Brighton 25 Feby. 1822.
                
                In the Agricultural Journal, which I have now the pleasure to forward, you will observe that Mr Dey of N York has in operation a machine for dressing flax & hemp, in an unrotted [sic] state, that bids fair to rival those invented in Europe. The samples of flax dressed by his machine, I find, on comparison, to equal those you were so kind as to send me: and in a letter, recently received, Mr Dey states that he has “been able to bring hemp into as fine, white & beautiful State, as flax, & much finer quality.” The value of this discovery will appear to be enhanced, by the information I rec’d. a few days since, from a gentleman of respectability, lately arrived from Leeds in Yorkshire, who has been extensively, & profitably engaged in the manufacture of linen by machinery. He states that it is considered as yet, by no means certain, that Hill & Bundys machines will ever become of extensive utility. That at present, the expence of dressing by them, including the cleansing & bleaching, amounts to 6d. Sterling ⅌ pound; Mr. Dey estimates his to cost two cents ⅌ pound when completely bleached.
                
                This gentleman confirms the position taken in my “Essay on flax husbandry,” as respects the manufacture of flax by machinery. He says that in those parts of Great Britain where the manufacture is considerable, Spinning by hand is mostly abandoned. That machines containing twenty thousand spindles, are now employed in Leeds: where two thousand tons of flax, prepared by the common method, was spun the last year: and he does not hesitate to assert, that linen can be manufactured as cheap yard for yard as cotton! including the bleaching (by a careful process with muriate of lime). He has brought his family, & contemplates engaging in the linen manufacture, having ordered out improved machinery for that purpose.
                Whether flax or hemp, can be profitably prepared for the heckle, without being subject to the present tedious process, will probably soon be demonstrated. I trust the fact now established, beyond question, that the material can be manufactured with the same facility as Cotton, (should no advantage be derived from the machinery for dressing) will rank it among our most important Staples, tending to place our farmers, especially those in the interior, upon more independent ground than they have heretofore had reason to expect. Of this prospect, Sir, I take leave to offer sincere congratulations, with the assurance that I am with the highest respect Your obt St
                
                    S W Pomeroy
                
            